7 N.Y.3d 859 (2006)
THEODORE E. SOMERVILLE, Appellant,
v.
HAIYAN S. SOMERVILLE, Respondent.
Court of Appeals of New York.
Submitted July 24, 2006.
Decided October 19, 2006.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's order adjudging appellant in contempt, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.